Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5, 6, 11, 12, 18 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. If “via” and “routing layer” were defined so as to leave the contemplated inventive structure as the only alternative, the claims would comply with the written disclosure requirement. However, various film and wire conductors which would not be considered “vias” or “routing layers,” but could be used to supply power to heater terminals, fall within the scope of these claims, while lacking written disclosure.

Claims 5, 6, 11, 12, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the listed claims recite “the support member does not include any vias” or “does not include any routing layers.” Such negative limitations do not recite any contemplated structure, rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2011/0092072 to Singh et al (Singh).
	As recited in independent claims 1, 9, and 17, Singh discloses a support pedestal comprising “a substrate having a top resistive layer defining a first set of zones 101 and a bottom resistive layer defining a second set of zones 601, wherein each zone of the first and second set of zones are on different planes  and are coupled to at least two electric terminals [201, 202] from ...a plurality of ...terminals, and a total number of electric terminals is less than or equal to a total number of the first and second set of zones.” I.e., Singh discloses a plurality of independently controlled heaters 601 (¶ 33), each of which is inherently connected to, at most, its own pair of electric terminals, and the number of terminals 201, 202 (eight, see Fig. 2) for the first set of zones 101 is less than... a total of the first and second set[s] of zones (16, also Fig. 2, ¶¶ 30-32).
	As recited in claims 2 and 16, Singh discloses at Figures 5B and 5C, “at least two electric terminals [201, 202] are disposed at a central region of at least one of the top and bottom resistive layers,” since the terminals 201, 202 of Singh for heaters 101 both pass through “a central region of” a “resistive layer.”
	As recited in claim 3, Singh also discloses at Figures 5A - 5C that the terminals comprise “termination pads” 301 for heaters 101 (see esp. Fig. 5A).

	As recited in claims 7, 14 and 20, Singh discloses “a matrix wiring configuration [Fig. 2, el’ts 201, 202 & ¶ 29] ...for connecting the... resistive layer... to an external power source.”

Claims 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singh.
	Noting that Singh discloses “Independently controllable heater zones,” and “tuning the power of the heater zones” to obtain a desired heating profile (see ¶ 25), this appears to inherently disclose the recited “plurality of power converters for adjusting power to each zone.” Alternatively, it would have been obvious to utilize a plurality of power converters since such are conventional means to control a plurality of independently powered heater zones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at
 (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/20/21